Citation Nr: 1723021	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  14-13 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Eligibility for substitution as claimant due to the death of the Veteran. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

[REDACTED] (appellant's fiduciary)




ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1942 to January 1943 and May 1945 to June 1946.  He died in December 2010.  The appellant is the Veteran's surviving spouse and is seeking substitution as claimant under 38 U.S.C.A § 5121A.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi that granted service connection for bladder cancer.  

In February 2017, in support of this claim, the appellant's fiduciary (and the appellant and the Veteran's daughter), Ms. [REDACTED], testified at a hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record. 

The issue of entitlement to an earlier effective date than May 2008 for a grant of service connection for bladder cancer has been raised by the appellant in a January 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2016)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDING OF FACT

The Veteran died in December 2010; in January 2011, the appellant here, the Veteran's surviving spouse, filed a claim to substitute for the Veteran and a notice of disagreement (NOD) with the April 2010 rating decision.  


CONCLUSION OF LAW

The Veteran's claim was pending at the time of his death, and the criteria for substitution of the appellant for the Veteran have otherwise been met.  38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.3202 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA is not applicable to cases where the law is determinative of the issue on appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  As this is the case here, the Board finds the provisions of the VCAA are not applicable to the present appeal.  However, the Board has reviewed the case for purposes of ascertaining that the appellant has had a fair opportunity to present arguments and evidence in support of her claim and concludes that the requirements for the fair development of the appeal have been met.





Legal Framework 

An eligible person (including a surviving spouse) may request to substitute as claimant for a Veteran following his or her death for the purpose of processing any pending claims to completion.  38 U.S.C.A. §§ 5121A, 5121(a); 38 C.F.R. § 3.1000.  Substitution differs from a traditional "accrued benefits" claim in that additional evidence and argument may be added to the claims file following the death of the Veteran.  Id.  A request for substitution must be filed no later than one year after the date of a Veteran's death.  38 U.S.C.A. § 5121A.  Of specific note, the regulations provide that, in order for a substituted claimant to move forward, "a claim or appeal must be pending."  38 C.F.R. § 3.1010(g)(1). 

A claim is considered to be pending "if the claimant had filed the claim with an AOJ but dies before the AOJ makes a decision on the claim," or if at the time of the claimant's death, "the AOJ has made a decision on the claim, but the claimant has not filed an NOD, and the period allowed by law for filing an NOD has not expired."  38 C.F.R. § 3.1010(g)(1)(i) (emphasis added). 

A claimant, or his or her representative, must file an NOD with a determination by the AOJ within one year from the date that that agency mails notice of the determination to him or her.  38 C.F.R. § 20.302(a).  

Factual Background

Here, the Veteran died in December 2010 without filing an NOD with the RO's April 2010 rating decision.  In January 2011, his surviving spouse requested to be substituted as the claimant and submitted an NOD challenging the May 2008 effective date of the April 2010 grant of service connection.  In January 2011, the RO denied the substitution request under 38 U.S.C.A. § 5121A, stating that the Veteran did not have a claim or appeal pending when he died.  In an April 2014 statement of the case, the RO confirmed the denial of substitution, again stating that the NOD could not be accepted because the Veteran did not have a claim or appeal pending when he died.  

During the February 2017 hearing, the appellant's fiduciary testified that the Veteran's rapid decline in health prevented him from filing an NOD before he died and that a VA employee had told the appellant that she could substitute as the claimant in the Veteran's appeal.  

Analysis 

The appellant is eligible to request substitution because she is the Veteran's surviving spouse.  38 U.S.C.A. §§ 5121A, 5121(a).  Her request for substitution was timely because it was within 12 months of the Veteran's death.  38 U.S.C.A. § 5121A.  At the time of the Veteran's death, the 12 month period allowed for filing an NOD to the RO's April 2010 rating decision had not expired.  Therefore, a claim was pending when the Veteran died.  38 C.F.R. § 3.1010(g)(1)(i).  Her NOD was timely because it was filed within 12 months of the April 2010 rating decision.  38 C.F.R. § 20.302(a).  Therefore, the appellant fulfills the legal requirements for substitution for the Veteran in the appeal of the April 2010 rating decision.  Accordingly, her NOD should be accepted, and the RO should adjudicate the merits of the appeal.    










ORDER



Entitlement to substitution as claimant due to the death of the Veteran is granted. 




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


